Case 4:19-mj-00167-JFJ Document 1 Filed in USDC ND/OK on 08/22/19 Page 1 of 41

AO 106 (Rev. 06/09) Application for a Search Warrant é ?

UNITED STATES DISTRICT COURT <?

for the

 

Northern District of Oklahoma

In the Matter of the Search of

7541 South Mingo Road, Apartment #3119, Tulsa,
Oklahoma; a 2006 Toyota Scion two-door coupe
bearing Oklahoma tag CZM-657 VIN #
JTKDE167060070600 ; and a white 2013 Landrover
4-door Oklahoma license plate GTD626 VIN #
SALVR2BG7DH855411

 

Nee ee ee ee? ee ee

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment “A”:

located in the Northern District of Oklahoma, there is now concealed (identify the person or describe the property to be
seized):

See Attachment “B”

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
M evidence of a crime;
M contraband, fruits of crime, or other items illegally possessed;
M property designed for use, intended for use, or used in committing a crime;
O a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Unlawful Transfer of a Document or an Authentication Feature
18 U.S.C. § 1028(a)(2) Unlawful Transfer of a Document or an Authentication Feature
18 U.S.C. § 1028(a)(3) Possession With Intent to Use or Transfer Five or More Documents or
Authentication Features
18 U.S.C. § 1028(a)(7) Unlawful Transfer, Possession, or Use of a Means of Identification
18 U.S.C. § 1028A Aggravated Identity Theft
18 U.S.C. § 1343 Wire Fraud
8 U.S.C. § 1326 Reentry of Removed Alien

The application is based on these facts:

See Affidavit of Homeland Security Investigations Special Agent Dustin Carder attached hereto.

M4 Continued on the attached sheet.
DO under 18 U.S.C. ___ days (give exact ending date if more than 30 ) is requested
Case 4:19-mj-00167-JFJ Document 1 Filed in USDC ND/OK on 08/22/19 Page 2 of 41

under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Zp2t?

Applicant's signature

5 Ar PECIAC AGEN

 

Printed name and title

Sworn to before me and signed in my presence.

ae

 

2 °
Date: S-- gB- 29|4 F heceine
Judge 'S Si. gnature

City and state: Tulsa, OK Tulsa, Oklahoma The Honorable Jodi F. Jayne, U.S. Magistrate

 

 
Case 4:19-mj-00167-JFJ Document 1 Filed in USDC ND/OK on 08/22/19 Page 3 of 41
Case 4:19-mj-00167-JFJ Document 1 Filed in USDC ND/OK on 08/22/19 Page 4 of 41

_ AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Dustin Carder, being duly sworn, declare and state as follows:
EXPERIENCE AND TRAINING

1. I am a Special Agent employed by Homeland Security Investigations (HSI). I
have been employed as a special agent since December 2018. Prior to becoming a special agent,
I was employed as a deputy sheriff with the Tulsa County Sheriff's Office in Tulsa, Oklahoma
for over twelve (12) years. During my tenure as a deputy sheriff, I spent over six (6) years on
patrol where I conducted numerous criminal investigations, made hundreds of arrests, and
conducted interviews of suspects, victims, and witnesses. Prior to becoming a HSI Special
Agent, I was a Task Force Officer (TFO) with HSI for approximately two and a half years.
While on the task force, I conducted and/or assisted in investigations involving narcotics
trafficking, bulk cash smuggling, child exploitation, organized criminal activity, and the
manufacture and distribution of fraudulent documents. I am a graduate of the Federal Law
Enforcement Training Center’s (FLETC) twelve-week Criminal Investigator Training Program
(CITP) and the sixteen-week Homeland Security Investigations Special Agent Training
(HSISAT) program. During the HSISAT program, I received specific training on HSI’s
programmatic areas of enforcement, including document and benefit fraud. Prior to beginning
my career in law enforcement, I received a Bachelor of Arts in Psychology degree in 2005.
2. This affidavit is submitted in support of an application under Rule 41 of the Federal
Rules of Criminal Procedure for a search warrant for the locations specifically described in

Attachment A of this Affidavit including:
Case 4:19-mj-00167-JFJ Document 1 Filed in USDC ND/OK on 08/22/19 Page 5 of 41

a. the entire property located at 7541 South Mingo Road, Apartment #3119, Tulsa,
Oklahoma (herein after known as the “SUBJECT PREMISES”);

b. a2006 Toyota Scion two-door coupe bearing Oklahoma tag CZM-657, VIN #
JTKDE167060070600 (the “SCION”);

c. a white 2013 Landrover 4-door Oklahoma license plate GTD626, VIN #
SALVR2BG7DH855411 (the “LANDROVER?” together with the SCION the
“VEHICLES’).

and the content of electronic storage devices located therein, for contraband and evidence, fruits,
and instrumentalities of violations of 18 U.S.C. § 1028(a)(2) (Unlawful Transfer of a document —
or Authentication Feature); 18 U.S.C. § 1028(a)(3) (Possession With Intent to Use or Transfer
Five or More documents or Authentication Features); and 18 U.S.C. § 1028(a)(7) (Unlawful
Transfer, Possession, or Use of Means of Identification); 18 U.S.C. § 1028A (Aggravated
Identity Theft); 18 U.S.C. § 1343 (Wire Fraud) which items are more specifically described in .
Attachment B of this Affidavit.

3. The statements in this affidavit are based in part on information provided by HSI
agents/task force officers in Tulsa, Oklahoma, confidential informants (CI), forensic document
examiners at the HSI Forensic Document Laboratory (FDL), the Tulsa Police Department (TPD)
and on your affiant’s investigation of this matter. Since this affidavit is being submitted for the
limited purpose of securing search warrants, your affiant has not included each and every fact
known to him conceming this investigation. Your affiant has set forth only the facts that he

believes are necessary to establish probable cause to believe that contraband and evidence, fruits,
Case 4:19-mj-00167-JFJ Document 1 Filed in USDC ND/OK on 08/22/19 Page 6 of 41

and instrumentalities of violations of the aforementioned crimes are presently located at the

SUBJECT PREMISES and the VEHICLES.

STATUTORY AUTHORITY
4. As noted above, this investigation concerns alleged violations of the following:

a. Title 18, United States Code, Sections 1028(a)(2) prohibits a person from
knowingly transferring an identification document, authentication feature, or a false
identification document knowing that such document or feature was stolen or produced
without lawful authority.

b. Title 18, United States Code, Sections 1028(a)(3) prohibits a person from
knowingly possessing with intent to use unlawfully or transfer unlawfully five or more
identification documents, authentication features, or false identification documents.

C. Title 18, United States Code, Sections 1028(a)(7) prohibits a person from
knowingly transferring, possessing, or using, without lawful authority, a means of
identification of another person with the intent to commit, or to aid or abet, or in
connection with, any unlawful activity that constitutes a violation of Federal law, or that
constitutes a felony under any applicable State or local law.

d. Title 18, United States Code, Sections 1028A prohibits a person during
and in relation to any felony violation enumerated in subsection (c), that knowingly
transfers, possesses, or uses, without lawful authority, a means of identification of

another person.
Case 4:19-mj-00167-JFJ Document 1 Filed in USDC ND/OK on 08/22/19 Page 7 of 41

e. Title 18, United States Code, Sections 1343 prohibits a person having
devised or intending to devise any scheme or artifice to defraud, or for obtaining money
or property by means of false or fraudulent pretenses, representations, or promises,
transmits or causes to be transmitted by means of wire, radio, or television
communication in interstate or foreign commerce, any writings, signs, signals, pictures,
or sounds for the purpose of executing such scheme or artifice.

PROBABLE CAUSE

5. In December 2017, HSI Tulsa began investigating the manufacturing and
distribution of fraudulent immigration and state identification documents in the Northern District
of Oklahoma. HSI Tulsa agents had learned from a Confidential Informant #1 (CI-01) that a
subject identified as Christian ALVARADO Morales was acting as a document vendor, selling
fraudulent documents. ALVARADO provided his phone number as (918) 955-1429 to CI-01 as
the number customers would need to call to obtain the fraudulent documents.

6. | HS] agents conducted various databases queries and records checks on
ALVARADO and discovered that he was arrested February 2008 in Tulsa, Oklahoma, on state
charges for Make/Sell/Possess/Display False ID, and Violation of Computer Crimes Act by the
Tulsa Police Department.

7. Records checks further revealed that ALVARADO is a citizen and national of
Mexico who had been in the country illegally. ALVARADO was convicted of the state charges
of Make/Sell/Possess/Display False ID, and Violation of Computer Crimes Act and given a

three-year suspended sentence. ALVARADO was subsequently removed from the United States
Case 4:19-mj-00167-JFJ Document 1 Filed in USDC ND/OK on 08/22/19 Page 8 of 41

on March 25, 2008 by Immigration and Customs Enforcement (ICE) Enforcement and Removal
Operations (ERO).

8. In August 2018, HSI Tulsa agents Darren Collins, Dustin Carder, and Tulsa
County Sheriffs Office (TCSO) Investigator Ricardo Vaca (acting as translator) placed a
consensual recorded phone call to (918) 955-1429 utilizing Confidential Informant #2 (CI-02).
CI-02 called the number and spoke with a male voice. CI-02 asked the subject about obtaining
identification documents and what the process was for purchasing them. The subject explained
that he could provide a driver’s license and social security card, $120 for both, and a ten-year
Permanent Resident card for $150. The subject stated that CI-02 would need to text him a
picture, name and address for the IDs; once they are made, they would then meet to conduct the
transaction. CI-02 then told the subject that CI-02 does not get paid until next week and would
contact him then.

9. On August 6, 2018, HSI Tulsa, with the assistance of TCSO Deputy Vaca, sent a
text message to (918) 955-1429 with fictitious information (i.e. name, date of birth, and address)
along with a photograph so that the documents could be made. On August 7, 2018, CI-02 made
a consensual recorded phone call to (918) 955-1429 and was instructed by the subject to go to a
parking lot near 6100 South Memorial Drive in Tulsa. CI-02 was further instructed to call him
back when they got there. |

10. HSI agents and TCSO Deputy Vaca briefed CI-02 near the meet location and
provided CI-02 with $270 in cash, with which to make the purchase. Surveillance set up in the
area prior to CI-02’s arrival. CI-02 was followed to the location by HSI SA Dustin Carder and
TCSO Deputy Vaca. CI-02 arrived at the location at approximately 1900 hours and called the

5
Case 4:19-mj-00167-JFJ Document 1 Filed in USDC ND/OK on 08/22/19 Page 9 of 41

subject at (918) 955-1429 and informed him that they were at the location. A few minutes later,
the subject arrived in the SCION and pulled up to the driver’s side of CI-02’s vehicle. A hand-
to-hand exchange took place without either party exiting their vehicles and lasted only seconds.
HSI SA Darren Collins was able to observe the subject and confirmed that it was Christian
ALVARADO Morales, based on previous surveillance and his photograph from his

immigration A-file. (See photo below: ALVARADO did not exit the vehicle)

 

Loe HSI SA Collins, Carder and TCSO Deputy Vaca met with CI-02 after the
transaction. CI-02 stated that ALVARADO only charged $150; he gave CI-02 a social security
card and a Permanent Resident Card with the previously provided fictional information from HSI
Tulsa but he did not provide a driver’s license as requested.

[2. HSI SA Carder queried the number on the social security card, XXX-XX-XXXX,

using investigative database tool Consolidated Lead Evaluation and Recording (CLEAR).

6
Case 4:19-mj-00167-JFJ Document 1 Filed in USDC ND/OK on 08/22/19 Page 10 of 41

CLEAR shows the number belongs to a Rex Matthews DOB: 1/25/1929, who died on 7/30/2013.
The Permanent Resident card had USCIS number 094-981-334. HSI SA Michael Lelecas
queried the USCIS database for that number. The number checked to a Juan Banuelas-Chavez
DOB: 6/21/1981, who was voluntarily deported in 2007.

13. HSISA Carder submitted the documents to the HSI Forensic Document
Laboratory (FDL) for examination. On August 17, 2018, SA Carder received the HSI FDL lab
report back for the previously submitted evidence. Physical, microscopic, instrumental, and
comparative examinations were conducted on the Permanent Resident card and Social Security
card by a Forensic Document Examiner (FDE). The FDE found that both cards (Exhibits 1.1 and
1.2) submitted were counterfeit. The report went on to say that “This is supported by the fact
that the exhibit does not conform to comparable genuine standards on file in the laboratory’s
reference library, does not contain genuine security features, and was not produced using correct
production methods.”

14. On October 9, 2018, HSI Confidential Informant #3 (CI-03) placed a consensual
recorded phone call to (918) 955-1429 in the presence of HSI agents. A male subject answered
the phone and CI-03 inquired about getting documents made. CI-03 asked for a social security
card and a green card. The subject told CI-03 to send him a photo and the information (name,
date of birth, address). No prices for the documents were discussed at that time. The phone call
was then ended.

15. On October 16, 2018, CI-03 sent a text message to (918) 955-1429 in the presence
of HSI agents. CI-03 texted the subject a picture and fictitious information needed for the
documents. The subject then had CI-03 call him. Subject stated that it would cost $180 for a

7
Case 4:19-mj-00167-JFJ Document 1 Filed in USDC ND/OK on 08/22/19 Page 11 of 41

green card (Permanent Resident Card) and social security card. Subject then wanted to meet Cl-
03 within the hour. HSI SA provided CI-03 $180 cash with which to make the purchase of the
documents. Subject informed CI-03 to meet near 8100 South Garnett Road in Tulsa, Oklahoma.
Shortly after arriving at the location, surveillance observed a subject arrive in a black 2016
Dodge Ram bearing Oklahoma tag GSZ-619. At the time of this transaction, the Ram was
registered to ALVARADO. The subject parked next to CI-03’s vehicle and CI-03 then got into
ALVARADO’s vehicle to conduct the transaction. (See photo below: ALVARADO did not

exit the vehicle)

 

16. HSI SA Carder and Task Force Officer (TFO) Tom Helm met with CI-03 after the
transaction. Cl-03 provided SA Carder with a green card and social security card that were
purchased. CI-03 was shown a photograph of ALVARADO and asked if that was the subject in

the truck, CI-03 stated that it was.
Case 4:19-mj-00167-JFJ Document 1 Filed in USDC ND/OK on 08/22/19 Page 12 of 41

17. | SA Carder queried the number on the social security card, XXX-XX-XXXX, using
CLEAR. CLEAR showed the number belongs to a Justin Tracey DOB: 11/17/1985, who
currently resides in Florida. The Permanent Resident card had USCIS number 094-981-014. SA
Lelecas queried the USCIS database for that number. The number checked to an Aleksander
Shabanov DOB: 12/08/1975, who was previously deported.

18. | SA Carder submitted the purchased documents to the HSI FDL for examination.
On October 30, 2018, SA Carder received the HSI FDL lab report back for the previously
submitted evidence. Physical, microscopic, instrumental, and comparative examinations were
conducted on the Permanent Resident card and Social Security card. The FDE found that both
cards (Exhibits 2.1 and 2.2) were counterfeit and went on to say that “This is supported by the
fact that the exhibit does not conform to comparable genuine standards on file in the laboratory’s
reference library, does not contain genuine security features, and was not produced using correct
production methods.”

19. | The FDE further found that “Exhibit 1.1 from submission 1 and Exhibit2.1 (the
Permanent Resident Cards) from this submission share a common source; the features considered
in this assessment include overall design (artwork), spelling and spacing errors, the same
fingerprint image used in both exhibits, and the same serial number.” The FDE also stated that
“Exhibit 1.2 from submission 1 and Exhibit 2.2 (the social security cards) from this submission
share a common source; the features considered in this assessment include overall design
(artwork), planchette locations, and the same serial number.”

20. In July 2019, HSI Confidential Informant #4 (CI-04), with the assistance of CI-
02, sent a text message to (918) 955-1429 in the presence of HSI agents. CI-04 asked the subject

9
Case 4:19-mj-00167-JFJ Document 1 Filed in USDC ND/OK on 08/22/19 Page 13 of 41

if he was still selling social security cards and green cards. The subject stated that he was and
asked CI-04 to send him a photo, name and date of birth that would be displayed on the
documents. CI-04 asked how much it would cost for the two documents. The subject stated it
would cost $120.

21. | ClI-04 then received a phone call from the subject and told CI-04 that he would
have the documents ready by 12:00 PM the next day. CI-04 told the subject they would be able
to meet him after CI-04 got off work later in the afternoon. The subject also explained to CI-04
that a green card with an expiration date of ten years would cost an additional $50. CI-04 told
the subject they just wanted the one-year card for $120.00. The subject told CI-04 to call him
when CI-04 got off work the next day.

22. OnJuly 17, 2019, the subject sent a text message to the undercover cell phone
asking when C]-04 wanted to pick up the cards. SA Collins, using the undercover cellphone,
responded and told the subject after 5:00 PM. Later that afternoon, CI-04 and C]-02 met with
HSI agents and texted the subject at (918) 955-1429 and informed him they were ready to meet.
SA Collins provided CI-04 with $120 to purchase the documents. The meeting took place near
4100 South Garnett Road at the QuikTrip. Surveillance observed an unidentified Hispanic male
arrive in the SCION, the same vehicle from the first purchase, and pull up to the driver’s side of
CI-04’s vehicle. The unidentified-Hispanic male exited his vehicle and made a hand-to-hand
exchange with C]I-04 that lasted only seconds. Both C]-04 and CI-02 were in the vehicle when

the exchange was made with the subject. (See below photo: Unidentified Hispanic male)

10
Case 4:19-mj-00167-JFJ Document 1 Filed in USDC ND/OK on 08/22/19 Page 14 of 41

 

23. After conducting the transaction with CI-04 and CI-02, surveillance observed the
Hispanic male walk to a vehicle parked on the other side of Cl-04’s vehicle and meet a Hispanic
female who was seated in a maroon Camaro with Oklahoma license plate JJJ-891. SA Collins
watched as the subject made a quick hand-to-hand exchange with the Hispanic female before
leaving. Surveillance followed and observed the unidentified Hispanic male go to the apartment
complex at 7541 South Mingo Road in Tulsa, where the SUBJECT PREMISES is located.
(See below photo: Unidentified Hispanic male meeting with unidentified female after transaction

with CJ-04 and C]-02)

1]
Case 4:19-mj-00167-JFJ Document 1 Filed in USDC ND/OK on 08/22/19 Page 15 of 41

 

24. HSI SAs Collins and Lelecas met with CJ-04 and CI-02 after the transaction. Cl-
04 gave the SAs the permanent resident card and social security card that were purchased. TFO
Jeff Organ queried the number on the social security card, XXX-XX-XXXX, using CLEAR. CLEAR
shows the number belongs to an Eli Robinson DOB: 3/15/1938, who died on 4/9/2003. The
Permanent Resident card has USCIS number 096-866-588. SA Lelecas queried the USCIS
database for that number. The number checks to a Nikita Purav Pandit from India. Her date of
birth is 2/14/1985, and she is a Naturalized Citizen.

2a, In late July 2019, HSI Tulsa utilized CI-01 to send a text message to (918) 955-

1429 asking the subject for another green card and social security card for a relative. The subject

12
Case 4:19-mj-00167-JFJ Document 1 Filed in USDC ND/OK on 08/22/19 Page 16 of 41

obliged and asked for the information. HSI Tulsa then sent a photograph and fictitious
information for the cards via text message. A short time later, CI-02 made a consensual recorded
call to the subject at (918) 955-1429 inquiring when the documents would be ready for pickup.
The subject stated they would be ready in a couple hours and he would call when he was ready to
meet.

26. Later that evening, C]-02 spoke with the subject on the phone and the meeting
place was set for 4100 South Garnett Road at the QuikTrip. CI-02 was given $170 to make the
purchase of the documents. The subject had stated in a previous purchase that the cost of a 10-
year expiration on a green card would be $170 and one with a one-year expiration the cost would
be $120.

27. After CI-02 arrived at the location, an unidentified Hispanic male arrived in the
SCION and pulled up to the driver’s side of the CI-02’s vehicle. The Hispanic male exited his
vehicle and a hand-to-hand exchange took place and lasted only seconds. The Hispanic male
then left the area after the transaction. (See below photo: Unidentified Hispanic male delivering

documents in purchase #4)

13
Case 4:19-mj-00167-JFJ Document 1 Filed in USDC ND/OK on 08/22/19 Page 17 of 41

 

28. TFO Organ met with CI-02 after the transaction. CI-02 turned over the

permanent resident card and social security card that were purchased. TFO Organ queried the
number on the social security card, XXX-XX-XXXX, using CLEAR. CLEAR shows the number
belongs to a Luvenia Scranton DOB: 4/19/1925, who died on 2/11/1994. The Permanent
Resident card has USCIS number 094-981-908. SA Lelecas queried the USCIS database for that
number. The number checks to an illegal alien, Jorge Morales Rosales DOB: 9/9/1985, who was
not ordered removed.

29. In mid-August 2019, Cl-02 sent a consensual text message to phone number
(918) 955-1429 in the presence of Special Agents Collins and Lelecas. Cl-02 asked target if Cl-
02 could get more documents made. The target replied asking CI-02 if they wanted a $170 for a

ten-year card (Permanent Resident Card) or $120 for a one-year card. ClI-02 replied asking for a

14
Case 4:19-mj-00167-JFJ Document 1 Filed in USDC ND/OK on 08/22/19 Page 18 of 41

ten-year card. CI-02 then texted the subject an image of a Hispanic male subject and a fictitious
name and date of birth for the documents.

30. Arrangements were made for CI-02 to meet the subject at the QuikTrip near 7100
South Memorial Drive in Tulsa. CI was to call the target when CI arrived in the area. SAs
Collins and Lelecas met with and briefed CI-02 at a predetermined location. CI-02 was provided
with $170 USD to purchase the documents.

31. Prior to the arranged meeting, surveillance was set up at 7541 South Mingo Road
at ALVARADO’s suspected residence. SA Carder positioned on the south side of
ALVARADO’s apartment building, where he could see the door to the SUBJECT PREMISES.

_TFO Titsworth was positioned on the north side of the building.

32. At approximately 1950 hours, SA Carder and TFO Titsworth observed the target
vehicle, the SCION, pull into the complex. This is the same vehicle that has been used by the
suspect on multiple controlled purchases of fraudulent documents. The vehicle then parked on
the north side of the building. ALVARADO then exited the vehicle wearing a pink-colored polo
shirt, blue jean shorts carrying a blue messenger-type bag under his right arm. Surveillance
observed that ALVARADO has a tattoo sleeve on his right arm extending all the way down to

his wrist. (See below photo of ALVARADO walking to SUBJECT PREMISES)

15
Case 4:19-mj-00167-JFJ Document 1 Filed in USDC ND/OK on 08/22/19 Page 19 of 41

 

33. Approximately one minute later, ALVARADO was seen walking with key in
hand towards the SUBJECT PREMISES. ALVARADO then used the key to unlock the door
to SUBJECT PREMISES and went inside, shutting the door behind him. SA Carder was able
to confirm it was ALVARADO based on comparisons with photographs of ALVARADO from
2017 surveillance, his immigration A-file photograph, as well as Facebook photographs that

show ALVARADO with a tattoo sleeve. (See below photo)

16
Case 4:19-mj-00167-JFJ Document 1 Filed in USDC ND/OK on 08/22/19 Page 20 of 41

 

ees

34. After being briefed by SAs, Cl-02 was followed by surveillance to the meet
location. CI-02 then called (918) 955-1429 and advised him that Cl-02 was there. The subject
advised C]-02 to park next to the air pump and that he would be there shortly. CJ-02 then pulled

next to the air pump and waited for the target to arrive.

17
Case 4:19-mj-00167-JFJ Document 1 Filed in USDC ND/OK on 08/22/19 Page 21 of 41

35. At 2042 hours, SA Carder observed ALVARADO leave the SUBJECT
PREMISES carrying the same blue messenger-type bag and walk around to the north side of the
building. ALVARADO then got back into the SCION and proceeded out the west entrance/exit
of the complex. SA Carder then saw the vehicle signal to turn west into the neighborhood across
the street from the apartment complex. The roads in the neighborhood are often used as a
shortcut to the QuikTrip and are an easy way to avoid the major traffic in the area. Surveillance
was not able to catch up to ALVARADO in the neighborhood, but the vehicle was then seen
arriving at the QuikTrip and parked next to CI-02 at approximately 2047 hours.

36. SA Collins observed the target vehicle park next to CJ-02’s vehicle but was not
able to see the driver. A quick hand-to-hand exchange took place and then the target vehicle left
the area. SA Collins then followed CI-02 back to the predetermined location. SA Carder arrived
at the location as well and CI-02 was debriefed. CI-02 provided SAs Collins and Carder with the
Permanent Resident Card and Social Security Card that were purchased.

37.  CI-02 stated that the subject that sold CI-02 the documents on this buy was a
different individual than the subject that sold CI-02 the documents from the last buys. SA
Collins inquired about what was different about the subject who sold CI-02 the documents. CI-
02 stated that the subject from purchase #5 was darker skinned and heavier than the Hispanic
male on the previous purchases.

38. After a comparison and review of surveillance photographs taken from all the
controlled purchases of documents, photograph from ALVARADO’s immigration A-file, and
Facebook photographs, SAs and TFOs realized that the subject that sold CJ-02 the documents in
purchases #3 and #4 was not ALVARADO as previously thought.

18
Case 4:19-mj-00167-JFJ Document 1 Filed in USDC ND/OK on 08/22/19 Page 22 of 41

39. During surveillance on the August 14, 2019 document purchase, SA Carder
observed ALVARADO enter the SUBJECT PREMISES. It was after a review of photographs
taken during this time that agents realized ALVARADO has a tattoo sleeve on his right arm
down to his wrist, and a tattoo on his left calf. This was the first time that these identifying
features have been seen on ALVARADO. This can be accounted for because ALVARADO has
not exited his vehicle when conducting the document transactions himself during this
investigation. It was noted that on document purchases #3 and #4, that the unidentified Hispanic
male did exit his vehicle to conduct the transactions with CI-02. The Hispanic male shared
similar facial features to ALVARADO and surveillance believed it was him at the time.
Photographs of this Hispanic male appear earlier at paragraphs 23 and 24 of this Affidavit.

40. On August 15, 2019, TFO Titsworth conducted a query of court records
ALVARADO. TFO Titsworth located a traffic citation, TR-2019-12296, filed through Tulsa
County on August 13, 2019 for ALVARADO. The citation showed that ALVARADO was
operating the LANDROVER. A vehicle registration check showed the LANDROVER to be
registered to Christian Morales and Angiee Moscoso Pelaez at the SUBJECT PREMISES.

41. Later that day, TFOs Titsworth and Warren conducted surveillance at SUBJECT
PREMISES and observed the LANDROVER parked in front of an open garage door. The
TFOs then observed ALVARADO getting into that vehicle. ALVARADO had his phone to his

ear and was holding a stack of card-like objects in the other hand. (See photos below)

19
Case 4:19-mj-00167-JFJ Document 1 Filed in USDC ND/OK on 08/22/19 Page 23 of 41

 

20
Case 4:19-mj-00167-JFJ Document 1 Filed in USDC ND/OK on 08/22/19 Page 24 of 41

 

42. For every controlled purchase, phone number (918) 955-1429 has been contacted
to set up the document purchases and send photos and fictitious information to in order to make
the fraudulent documents. This is the number that was provided by ALVARADO in the
beginning of the investigation.

43. Since the third and fourth controlled purchases, surveillance has consistently
observed the SCION going back to the apartment complex at 7541 South Mingo Road after
conducting the transactions. The vehicle has also been observed there during random

surveillance checks. Surveillance on the fifth controlled purchased observed ALVARADO use

21
Case 4:19-mj-00167-JFJ Document 1 Filed in USDC ND/OK on 08/22/19 Page 25 of 41

a key to enter the SUBJECT PREMISES. ALVARADO then left later driving the SCION,
which met CI-02 to deliver the documents.

44. On August 16, 2019, SA Carder queried ALVARADO on the database CLEAR.
CLEAR showed the SUBJECT PREMISES as an address associated with the subject. In
addition to this and the previously mentioned LANDROVER being registered to ALVARADO
at the SUBJECT PREMISES, a 2014 Chevrolet Corvette bearing Oklahoma tag GSY-092, is
also registered to ALVARADO at the SUBJECT PREMISES.

45. Your affiant knows through his training, experience and working with other

| investigators that document vendors who manufacture, distribute, and possess fraudulent and
counterfeit documents possess and/or have access to cellular phones, computers, cameras,
electronic tablets and other hand-held media, thumb drives, external hard drives, other electronic
storage media devices, laminating devices, printers, laminate sheets, and blank stock
identification cards/sheets and these devices and equipment are often kept in their residence
and/or on their person. These document vendors also typically have US currency on their person
or in their residence, as this is typically a cash business.

46. Your affiant knows through his training, experience, and working with other
investigators, that those who manufacture and distribute counterfeit documents often do so using
cellular phones, computers, cameras, electronic tablets, and other hand-held media devices as
described in this Affidavit.

47. Your affiant further knows through his training, experience, and working with

other investigators, that those who manufacture and distribute counterfeit documents often use

22
Case 4:19-mj-00167-JFJ Document 1 Filed in USDC ND/OK on 08/22/19 Page 26 of 41

their vehicles to store and transport counterfeit documents and other instrumentalities and fruits
of their conduct.
BACKGROUND ON COMPUTERS, CELLULAR PHONES, AND THE INTERNET
48. Your affiant has had both training and experience in the investigation of
computer-related crimes. Based on your affiant’s training, experience, and knowledge, he knows
the following:

a. Cellular phones, computers and digital technology are the primary way in

which document vendors involved in the manufacture, production, distribution and
possession of fraudulent and counterfeit documents communicate with potential clients.
Cellular phones, computers and digital technology basically serve four functions in this
regard: production, communication, distribution, and storage.

b. Digital cameras and smartphones with cameras save photographs or
videos as a digital file that can be directly transferred to a computer by connecting the
camera or smartphone to the computer, using a cable or via wireless connections such as
“WiFi” or “Bluetooth.” Photos and videos taken on a digital camera or smartphone may
be stored on a removable memory card in the camera or smartphone, These memory
cards are often large enough to store’ thousands of high-resolution photographs or videos.

c. The computer’s ability to store images in digital form makes the computer
itself an ideal repository for the manufacture and production of fraudulent documents.
Electronic storage media of various types — to include computer hard drives, external
hard drives, CDs, DVDs, and “thumb,” “jump,” or “flash” drives, which are very small

devices which are plugged into a port on the computer — can store thousands of images or

23
Case 4:19-mj-00167-JFJ Document 1 Filed in USDC ND/OK on 08/22/19 Page 27 of 41

videos at very high resolution. It is extremely easy for an individual to take a photo or a
video with a digital camera or camera-bearing smartphone, upload that photo or video to
a computer, and then copy it (or any other files on the computer) to any one of those
media storage devices. Some media storage devices, such as smartphones or cellular

phones, can easily be concealed and carried on an individual’s person.

 

SPECIFICS OF SEARCH AND SEIZURE OF CELLULAR PHONES, COMPUTER
SYSTEMS AND OTHER DIGITAL MEDIA

49. As described above and in Attachment B, this application seeks permission to
search for records that might be found on the SUBJECT PREMISES or the VEHICLES in
whatever form they are found. One form in which the records might be found is data stored on a
computer’s hard drive or other storage media, such as a cellular phone or tablet, that are within
the subject’s custody, control, or accessible to the subject. Thus, the warrants applied for would
authorize the seizure of electronic storage media or, potentially, the copying of electronically
stored information, all under Rule 41(e)(2)(B).

50. Your affiant submits that if a computer, cellular phone, or storage medium is
found on the SUBJECT PREMISES or the VEHICLES and is within ALVARADO’s custody
or control, or reasonably accessible by ALVARADO, there is probable cause to believe those
records will be stored on that computer, cellular phone, or storage medium, for at least the
following reasons:

a. Based on your affiant’s knowledge, training, and experience, he knows that
computer files or remnants of such files can be recovered months or even years

after they have been downloaded onto a storage medium, deleted, or viewed via

24
Case 4:19-mj-00167-JFJ Document 1 Filed in USDC ND/OK on 08/22/19 Page 28 of 41

the Internet. Electronic files downloaded to a storage medium can be stored for
years at little or no cost. Even when files have been deleted, they can be
recovered months or years later using forensic tools. This is so because when a
person “deletes” a file on a computer, the data contained in the file does not
actually disappear; rather, that data remains on the storage medium until it is

overwritten by new data.

b. Therefore, deleted files, or remnants of deleted files, may reside in free space or
slack space—that is, in space on the storage medium that is not currently being
used by an active file—for long periods of time before they are overwritten. In
addition, a computer’s operating system may also keep a record of deleted data in

a “swap” or “recovery” file.

c. Wholly apart from user-generated files, computer storage media—in particular,
computers’ internal hard drives—contain electronic evidence of how a computer
‘has been used, what it has been used for, and who has used it. To give a few
examples, this forensic evidence can take the form of operating system
configurations, artifacts from operating system or application operation, file
system data structures, and virtual memory “swap” or paging files. Computer
users typically do not erase or delete this evidence, because special software is
typically required for that task. However, it is technically possible to delete this

information.

25
Case 4:19-mj-00167-JFJ Document 1 Filed in USDC ND/OK on 08/22/19 Page 29 of 41

51. As further described in Attachment B, this application seeks permission to locate
not only computer files that might serve as direct evidence of the crimes described on the
warrants, but also for forensic electronic evidence that establishes how computers were used, the
purpose of their use, who used them, and when. There is probable cause to believe that this
forensic electronic evidence will be on any storage medium in the SUBJECT PREMISES or the
VEHICLES because:

a. Data on the storage medium can provide evidence of a file that was once on the
storage medium but has since been deleted or edited, or of a deleted portion of a
file (such as a paragraph that has been deleted from a word processing file).
Virtual memory paging systems can leave traces of information on the storage
medium that show what tasks and processes were recently active. Operating
systems can record additional information, such as the attachment of peripherals,
the attachment of USB flash storage devices or other external storage media, and
the times the computer was in use. Computer file systems can record information
about the dates files were created and the sequence in which they were created,

although this information can later be falsified.

b. As explained herein, information stored within a computer and other electronic
storage media may provide crucial evidence of the “who, what, why, when,
_ where, and how” of the criminal conduct under investigation, thus enabling the
United States to establish and prove each element or alternatively, to exclude the
innocent from further suspicion. In your affiant’s training and experience,

information stored within a computer or storage media (e.g., registry information,
26
Case 4:19-mj-00167-JFJ Document 1 Filed in USDC ND/OK on 08/22/19 Page 30 of 41

communications, images and movies, transactional information, records of .
session times and durations, internet history, and anti-virus, spyware, and
malware detection programs) can indicate who has used or controlled the
computer or storage media. This “user attribution” evidence is analogous to the
search for “indicia of occupancy” while executing a search warrant at a residence.
The existence or absence of anti-virus, spyware, and malware detection programs
may indicate whether the computer was remotely accessed, thus inculpating or
exculpating the computer owner. F urther, computer and storage media activity
can indicate how and when the computer or storage media was accessed or used.
For example, as described herein, computers typically contain information that
log: computer user account session times and durations, computer activity _
associated with user accounts, electronic storage media that connected with the
computer, and the IP addresses through which the computer accessed networks
and the internet. Such information allows investigators to understand the
chronological context of computer or electronic storage media access, use, and
events relating to the crime under investigation. Additionally, some information
stored within a computer or electronic storage media may provide crucial
evidence relating to the physical location of other evidence and the suspect. For
example, images stored on a computer may both show a particular location and
have geolocation information incorporated into its file data. Such file data
typically also contains information indicating when the file or image was created.

The existence of such image files, along with external device connection logs,

27
Case 4:19-mj-00167-JFJ Document 1 Filed in USDC ND/OK on 08/22/19 Page 31 of 41

may also indicate the presence of additional electronic storage media (e.g., a
digital camera or cellular phone with an incorporated camera). The geographic
and timeline information described herein may either inculpate or exculpate the
computer user. Last, information stored within a computer may provide relevant
insight into the computer user’s state of mind as it relates to the offense under
investigation. For example, information within the computer may indicate the
owner’s motive and intent to commit a crime (e.g., internet searches indicating
criminal planning), or consciousness of guilt (e.g., running a “wiping” program to
destroy evidence on the computer or password protecting/encrypting such
evidence in an effort to conceal it from law enforcement).

c. A person with appropriate familiarity with how a computer works can, after
examining this forensic evidence in its proper context, draw conclusions about

how computers were used, the purpose of their use, who used them, and when.

d. The process of identifying the exact files, blocks, registry entries, logs, or other
forms of forensic evidence on a storage medium that are necessary to draw an
accurate conclusion is a dynamic process. While it is possible to specify in
advance the records to be sought, computer evidence is not always data that can
be merely reviewed by a review team and passed along to investigators. Whether
data stored on a computer is evidence may depend on other information stored on
the computer and the application of knowledge about how a computer behaves.
Therefore, contextual information necessary to understand other evidence also

falls within the scope of the warrant.
28
Case 4:19-mj-00167-JFJ Document 1 Filed in USDC ND/OK on 08/22/19 Page 32 of 41

52.

e. Further, in finding evidence of how a computer was used, the purpose of its use,

who used it, and when, sometimes it is necessary to establish that a particular
thing is not present on a storage medium. For example, the presence or absence
of counter-forensic programs or anti-virus programs (and associated data) may be

relevant to establishing the user’s intent.

Your affiant knows that when document vendors use a computer or cellular phone
to manufacture, produce, distribute, and/or possess fraudulent/counterfeit
documents, the individual’s computer or cellular phone will generally serve both
as an instrumentality for committing the crime, and as a storage medium for
evidence of the crime. The computer is an instrumentality of the crime because it
is used as a means of committing the criminal offense. The computer is also
likely to be a storage medium for evidence of crime. From your affiant’s training
and experience, he believes that a computer used to commit a crime of this type
may contain: data that is evidence of how the computer was used; data that was
sent or received; notes as to how the criminal conduct was achieved; and other

records that indicate the nature of the offense.

Based upon your affiant’s training and experience and information relayed to him

by agents and others involved in the forensic examination of computers, he knows that computer

data can be stored on a variety of systems and storage devices, including external and internal

hard drives, flash drives, thumb drives, micro SD cards, macro SD cards, DVDs, gaming

systems, SIM cards, cellular phones capable of storage, compact disks, memory cards, memory

29
Case 4:19-mj-00167-JFJ Document 1 Filed in USDC ND/OK on 08/22/19 Page 33 of 41

chips, and online or offsite storage servers maintained by corporations, including but not limited
to “cloud” storage. He also knows that during the search of the premises it is not always possible
to search computer equipment and storage devices for data for several reasons, including the
following:

a. Searching computer systems is a highly technical process which requires
specific expertise and specialized equipment. There are so many types of computer
hardware and software in use today that it is impossible to bring to the search site all the
technical manuals and specialized equipment necessary to conduct a thorough search. In
addition, it may also be necessary to consult with computer personnel who have specific
expertise in the type of computer, software website, or operating system that is being
searched;

b. Searching computer systems requires the use of precise, scientific
procedures which are designed to maintain the integrity of the evidence and to recover
“hidden,” erased, compressed, encrypted, or password-protected data. Computer
hardware and storage devices may contain “booby traps” that destroy or alter data if
certain procedures are not scrupulously followed. Since computer data is particularly
vulnerable to inadvertent or intentional modification or destruction, a controlled
environment, such as a law enforcement laboratory, is essential to conducting a complete
and accurate analysis of the equipment and storage devices from which the data will be

extracted;

30
Case 4:19-mj-00167-JFJ Document 1 Filed in USDC ND/OK on 08/22/19 Page 34 of 41

C. The volume of data stored on many computer systems and storage devices
will typically be so large that it will be highly impractical to search for data during the
execution of the physical search of the premises; and

d. Computer users can attempt to conceal data within computer equipment
and storage devices through several methods, including the use of innocuous or
misleading filenames and extensions. For example, files with the extension “.jpg” often
are image files; however, a user can easily change the extension to “.txt” to conceal the
image and make it appear that the file contains text. Computer users can also attempt to
conceal data by using encryption, which means that a password or device, such asa
“dongle” or “keycard,” is necessary to decrypt the data into readable form. In addition,
computer users can conceal data within another seemingly unrelated and innocuous file in
a process called “steganography.” For example, by using steganography a computer user
can conceal text in an image file which cannot be viewed when the image file is opened.
Therefore, a substantial amount of time is necessary to extract and sort through data that
is concealed or encrypted to determine whether it is contraband, evidence, fruits, or
instrumentalities of a crime.

53. Based on the foregoing, and consistent with Rule 41(e)(2)(B), the warrants your
affiant is applying for would permit seizing, imaging, or otherwise copying storage media that
reasonably appear to contain some or all of the evidence described in the warrants and would
authorize a later review of the media or information consistent with the warrants. The later

review may require techniques, including but not limited to computer-assisted scans of the entire

31
Case 4:19-mj-00167-JFJ Document 1 Filed in USDC ND/OK on 08/22/19 Page 35 of 41

medium, that might expose many parts of a hard drive to human inspection in order to determine
whether it is evidence described by the warrants.
CONCLUSION

54. Based on the foregoing, there is probable cause to believe that the federal criminal
statutes cited herein have been violated, and that the contraband, property, evidence, fruits and
instrumentalities of these offenses, more fully described in Attachment B, are located at the
locations described in Attachment A. Your affiant respectfully requests that this Court issue
search warrants for the location described in Attachment A, authorizing the seizure and search of
the items described in Attachment B.

55. Your affiant is aware that the recovery of data by a computer forensic analyst
takes significant time; much the way recovery of narcotics must later be forensically evaluated in
a lab; digital evidence will also undergo a similar process. For this reason, the “return” inventory
will contain a list of only the tangible items recovered from the premises. Unless otherwise

ordered by the Court, the return will not include evidence later examined by a forensic analyst.

ated

Dustin L. Carder
Special Agent
Homeland Security Investigations

wr

Sworn and subscribed before me this dd day of August 2019.

32
Case 4:19-mj-00167-JFJ Document 1 Filed in USDC ND/OK on 08/22/19 Page 36 of 41

 

UNITED STATES MAGISTRATE JUDGE

33
Case 4:19-mj-00167-JFJ Document 1 Filed in USDC ND/OK on 08/22/19 Page 37 of 41

ATTACHMENT A
DESCRIPTION OF LOCATIONS TO BE SEARCHED
The entire property located at 7541 South Mingo Road, Apartment #3119, Tulsa,
Oklahoma, including the residential apartment, any garages or outbuildings assigned to
apartment #3119, and any vehicles located therein (the SUBJECT PREMISES). The residence
to be searched is located in a multi-family gated apartment complex known as the Springs at
Woodlands South. The complex is located on the east side of South Mingo Road and just south
of East 75" Street South. Turning into the complex from South Mingo Road, the residence to be
searched is in the first building facing southwest towards South Mingo Road. The building itself
is situated in a northwest to southeast position. The building is green in color with off-white
siding, brown trim, and a dark-colored composite roof. The residence to be searched is in the
southeast end of the building. The front door for Apartment #3119 faces the southwest and is
brown in color with the numbers “3-1-1-9” in white on the door. The residence to be searched is

described above and pictured below:

 
Case 4:19-mj-00167-JFJ Document 1 Filed in USDC ND/OK on 08/22/19 Page 38 of 41

:MOTaq painjord st paysives aq 0} spOTYoA BY], “(.NOIDS.; 24) 0090L0090L91AGM.LL

# NIA ‘LS9-INZO 8e] BWOYR]YO Sulwaq adnod JoOp-omy UOTDS BIOAOT, 90NT V

 
Case 4:19-mj-00167-JFJ Document 1 Filed in USDC ND/OK on 08/22/19 Page 39 of 41

 

A white 2013 Landrover 4-door Oklahoma license plate GTD626, VIN #
SALVR2BG7DH855411 (the “LANDROVER”, together with the SCION the “WEHICLES”).

The vehicle to be searched is pictured below:

 
Case 4:19-mj-00167-JFJ Document 1 Filed in USDC ND/OK on 08/22/19 Page 40 of 41

ATTACHMENT B
LIST OF ITEMS TO BE SEIZED

1. Books, records, receipts, notes, correspondence, ledgers, bank statements, mail and
packages delivered by the U.S. Postal Service and other couriers, and other documents or
papers relating to the manufacture, possession, and/or distribution of fraudulent
identification documents and monetary proceeds therefrom;

2. United States currency, currency from any foreign government, and financial
instruments, including certificates of deposit, stocks, bonds, and other securities;

3. Fraudulent identification documents, including but not limited to counterfeit U.S.
Immigration documents, counterfeit U.S. Social Security Cards, counterfeit identification
documents of foreign governments, and counterfeit state driver's licenses and ID cards;

4. Documents establishing the identity of the person or persons occupying the residence at
the SUBJECT PREMISES, including mail correspondence, telephone, electric, and
other utility statements;

5. Documents establishing ownership of the VEHICLES, including mail correspondence,
telephone, electric, and other utility statements.

6. Address or telephone books and papers reflecting names, addresses, and telephone
numbers;

7. Equipment and materials related to the manufacture, possession, and/or distribution of
fraudulent identification documents, including but not limited to paper products,
laminating equipment and materials, photographic equipment and materials, digital
cameras, cellular telephones, computers, monitors, printers, scanners, and data storage
devices, e.g., hard disk drives, thumb drives, memory chips, CD and DVD disks, zip
disks, or any other electronic storage media;

8. Digital data related to the manufacture, possession, and/or distribution of fraudulent
identification documents stored on a variety of systems and storage devices, including
digital cameras, cellular telephones, computers, monitors, printers, scanners, and data
storage devices, e.g., hard disk drives, thumb drives, memory chips, CD and DVD disks,
zip disks, or any other electronic storage media, and related software, documentation, and

data security devices (including passwords) that are reasonably believed to be within the
Case 4:19-mj-00167-JFJ Document 1 Filed in USDC ND/OK on 08/22/19 Page 41 of 41

possession, custody, control, or access of Christian Alvarado Morales, so that a qualified
computer expert can accurately retrieve the system's data in a laboratory or other
controlled environment;

9. To enable a qualified computer expert to accurately retrieve digital data in a laboratory or
other controlled environment, Affiant requests the Court's permission to seize the
computer hardware (and associated peripherals) that are believed to contain some or all
of the evidence described in the warrant, and to conduct an off-site search of the
hardware for the evidence described, if, upon arriving at the scene, the agents executing
the search conclude it would be impractical to search the computer hardware on-site for

this evidence.
